UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1923


RANDY WALTER BYERS,

                Plaintiff - Appellant,

          v.

ALAMANCE COUNTY, NORTH CAROLINA,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:13-cv-01102-JAB-JEP)


Submitted:   January 29, 2016             Decided:   February 16, 2016


Before GREGORY, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy Walter Byers, Appellant Pro Se. William L. Hill, FRAZIER
HILL & FURY, RLLP, Greensboro, North Carolina, James Demarest
Secor, III, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Randy       Walter    Byers     appeals       the    district     court’s         order

granting summary judgment in favor of the Defendant, Alamance

County,    North       Carolina       (hereafter,       “the    County”),        on    Byers’

Title    VII    claim    of    racially       discriminatory          hiring.         For    the

reasons that follow, we affirm.

        “We review the district court’s grant of summary judgment

de   novo,      viewing       the     facts     and    the     reasonable       inferences

therefrom in the light most favorable to the nonmoving party.”

Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir. 2011).                                  Summary

judgment is appropriate only where “there is no genuine issue of

material fact and the movant is entitled to judgment as a matter

of law.”        Fed. R. Civ. P. 56(a).               In making this determination,

we may not weigh evidence or make credibility determinations,

and we     “must       disregard      all   evidence        favorable     to    the       moving

party that the jury is not required to believe.”                                 Reeves v.

Sanderson       Plumbing       Prods.,      Inc.,     530     U.S.    133,     151    (2000).

However,       to    survive    a     properly      supported        motion    for    summary

judgment,       the     nonmoving       party       “cannot    solely     rely       on     mere

allegations or denials of his pleadings” but “must set forth

specific facts that go beyond the mere existence of a scintilla

of evidence.”          Glynn v. EDO Corp., 710 F.3d 209, 213 (4th Cir.

2013) (brackets and internal quotation marks omitted).



                                                2
       Title VII prohibits employers from failing or refusing to

hire     an        individual     “because       of     such   individual’s      race.”

42 U.S.C. § 2000e-2(a)(1) (2012).                 Where, as here, the plaintiff

does not provide direct evidence of discrimination, he may prove

a   Title     VII     claim     through   the    burden-shifting        framework   set

forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

Foster v. Univ. of Md.-E. Shore, 787 F.3d 243, 249 (4th Cir.

2015).        To     establish     a   prima     facie     case   of    discriminatory

failure to hire, Byers must prove that (1) he is a member of a

protected class; (2) he applied for the position; (3) he was

qualified for the position; and (4) his application was rejected

“under circumstances that give rise to an inference of unlawful

discrimination.”           Anderson v. Westinghouse Savannah River Co.,

406 F.3d 248, 268 (4th Cir. 2005).                    If he meets this burden, the

burden shifts to the County to produce evidence of a legitimate,

nondiscriminatory reason for declining to hire Byers.                        See Hoyle

v. Freightliner, LLC, 650 F.3d 321, 336 (4th Cir. 2011).                         If the

County makes such a showing, the burden then shifts back to

Byers to prove that the employer’s asserted justification is

pretextual.          See Jacobs v. N.C. Admin. Office of the Courts, 780

F.3d 562, 575-76 (4th Cir. 2015).

       As     an    initial     matter,   although        Byers   asserts    that   the

district court improperly excluded various documents appended to

his    summary       judgment     pleadings,      the    district      court’s   opinion

                                             3
states that it considered these documents in making its summary

judgment determination.         Additionally, insofar as Byers raises

new arguments on appeal, these issues are not properly before

the court.     See In re Under Seal, 749 F.3d 276, 285 (4th Cir.

2014).

     We have reviewed the record and the parties’ submissions

and find no error in the district court’s conclusion that Byers

failed to provide evidence sufficient to support a prima facie

case of discrimination, as he could not demonstrate that he was

rejected from either position under circumstances giving rise to

an inference of unlawful discrimination.                See Anderson, 406 F.3d

at 268.    Moreover, we agree that the record does not permit the

conclusion    that     the   County’s       proffered     justifications     were

pretext for intentional discrimination.            See Jacobs, 780 F.3d at

515-16; Walker v. Mod-U-Kraf Homes, LLC, 775 F.3d 202, 211 (4th

Cir. 2014).         Thus, the district court committed no reversible

error in granting summary judgment in favor of the County.

     Accordingly, we affirm the district court’s judgment.                     We

dispense     with     oral   argument   because        the    facts   and   legal

contentions    are    adequately   presented      in    the   materials     before

this court and argument will not aid the decisional process.



                                                                        AFFIRMED



                                        4